Title: Case of Randall and Whitney, [30 December] 1795
From: Madison, James
To: 


[30 December 1795]

   
   Randall had petitioned the House that he be allowed time to prepare his defense with the aid of counsel. Smith (South Carolina) moved that the petition be granted (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 179–80).


Mr. Madison was in favor of allowing counsel—he thought the motion would stand better if it went to allow him [Randall] to answer the interrogatories by the advice of counsel.
